                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT

                                   9                                NORTHERN DISTRICT OF CALIFORNIA

                                  10                                        San Francisco Division

                                  11     TATYANA EVGENIEVNA                                Case No. 19-cv-02665-LB
                                         DREVALEVA,
                                  12
Northern District of California




                                                       Plaintiff,
 United States District Court




                                                                                           REFERRAL FOR PURPOSE OF
                                  13                                                       DETERMINING RELATIONSHIP
                                                 v.
                                  14
                                         U.S. DEPARTMENT OF VETERANS
                                  15     AFFAIRS, et al.,
                                  16                   Defendants.

                                  17

                                  18      Pursuant to Civil Local Rule 3-12(c), the above-entitled case is hereby referred to the

                                  19   Honorable William H. Alsup for consideration of whether the case is related to Drevaleva v. U.S.

                                  20   Department of Veterans Affairs, No. 3:18-cv-03748-WHA.

                                  21

                                  22      IT IS SO ORDERED.

                                  23      Dated: May 21, 2019

                                  24                                                  ______________________________________
                                                                                      LAUREL BEELER
                                  25                                                  United States Magistrate Judge
                                  26
                                  27

                                  28

                                       ORDER – No. 19-cv-02665-LB
